DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 objected to because of the following informalities:  “a light shielding member sandwiched between the light shielding member and the display panel” should be changed to “a light shielding member sandwiched between the backlight module and the display panel”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN 108540603) in view of Su et al. (CN 207264062).

Su et al. discloses a device wherein the light shielding member (154) defines the first through hole through which the camera (153) extends.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the light shielding member defines the first through hole through which the camera extends since one would be motivated to block the light generated by the light source (lines 129-130).
Re claims 2 and 3, Zhang et al. discloses the device wherein the light shielding member comprises a light shielding adhesive (24), wherein the light shielding adhesive comprises an adhesive body the adhesive is body is used for bonding the backlight module and the display panel (lines 129-130)
Re claim 4, Zhang et al. does not disclose the device wherein the light shielding adhesive further comprises a protrusion portion in an annular shape, the protrusion portion extends from a surface of the adhesive body and is disposed on a side of the adhesive body away from the backlight module; the light shielding adhesive defines a first via extending through the protrusion portion and the adhesive body; and the protrusion portion is sleeved on the camera module and attached to a side wall of the camera module.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the light shielding adhesive further comprises a protrusion portion in an annular shape, the protrusion portion extends from a surface of the adhesive body and is disposed on a side of the adhesive body away from the backlight module; the light shielding adhesive defines a first via extending through the protrusion portion and the adhesive body; and the protrusion portion is sleeved on the camera module and attached to a side wall of the camera module since one would be motivated to block the light generated by the light source (paragraph 130).  From the teachings of Su et al., one having ordinary skill in the art before filing date of the invention would have been motivated to extend the light shielding adhesive (24) (the adhesive body) of Zhang et al. around the through hole in order to further block the light generated by the light source.  
Re claim 9, Zhang discloses the device wherein the light shielding member (24) is disposed on a surface of the display panel (10) close to the backlight module (20); or the light shielding member is disposed on a surface of the backlight module close to the display panel.

Claims 5-8 and 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. and Su et al. in view of Mathew et al. (US 2010/0315570 A1) and Liao (US 2014/0063356 A1).

Mathew et al. discloses a device comprising an ink layer (88), wherein the ink layer defines a second through hole (100), and is used for shielding wires (106) in the display panel, wherein the ink layer is disposed on a surface of the display panel (68, 70, 76).  Liao discloses a cover plate (160).  Mathew et al. also discloses employing optically clear adhesive to interconnect layers (paragraph 0047). 
It would have been obvious to one having ordinary skill before the effective filing date of the invention to employ the device comprising an ink layer that defines a second through hole, and is used for shielding wires in the display panel, wherein a projection of the ink layer partially overlaps with a projection of the light shielding member since one would be motivated to block internal components in the housing (paragraph 0047).  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device comprising a cover plate, wherein the ink layer is sandwiched between the display panel and the cover plate, wherein the ink layer is disposed on a surface of the cover plate close to the display panel, or the ink layer is disposed on the surface of the display panel close to the 
Re claim 6, Zhang et al. does not disclose the device wherein the second through hole is aligned with the first through hole and has a diameter greater than the first through hole.
Mathew et al. disclose a device wherein the second through hole (100) is aligned with the first through hole (Fig. 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to align the second through hole with the first through hole since one would be motivated to prevent interference (paragraph 0057).  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the second through hole has a diameter greater than the first through hole.  Mathew et al. discloses that the ink layer is omitted above the opening to prevent interference with the camera (paragraph 0057) and that the ink layer blocks unsightly internal components of the housing (paragraph 0047).  Therefore, determining the diameter of the second through hole to further prevent interference with the camera and also to only cover areas that actually overlap the unsightly internal components (106) of the housing such that the diameter is greater than the first through hole, is based on result effective variables, requiring routine skill in the art.  



Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Nakamura et al. (US 2019/0243427 A1).
Re claim 14, Zhang et al. discloses a device comprising a camera module (2); a backlight module (20) defining a mounting through hole for at least partially receiving the camera module; a display panel (10) comprising a display region; and a light shielding member (24) sandwiched between the light-shielding member and the display panel, wherein the light shielding member is configured to block light leakage of the display panel and the backlight module toward the camera module (lines 124-138).  Zhang et al. does not explicitly disclose the device wherein the backlight module and the camera module are disposed corresponding to the display region wherein the light shielding member is located at a position corresponding to the display region of the display panel.
Nakamura et al. discloses a device wherein the backlight module and the camera module are disposed corresponding to the display region (paragraph 0020).
It would have been obvious to one having ordinary skill before the filing date of the invention to employ the device wherein the backlight module and the camera module are disposed corresponding to the display region since one would be motivate to prevent an image pickup window part from reducing a display area (paragraph 0009). 
Re claim 15, Zhang et al. discloses the device wherein the light shielding member comprises a light shielding adhesive (lines 124-138).

s 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. and Nakamura et al. in view of Matthew et al. and Liao.
Zhang et al. as modified by Nakamura et al. does not disclose the device further comprising a cover plate and an ink layer, wherein the ink layer is sandwiched between the display panel and the cover plate, defines a second through hole, and is used for shielding wires in the display panel.
Mathew et al. discloses an ink layer (88) that defines a second through hole (100), and is used for shielding wires in the display panel.  Liao discloses a cover plate (160).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device further comprising an ink layer that defines a second through hole, and is used for shielding wires in the display panel since one would be motivated to block internal components in the housing (paragraph 0047).  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device further comprising a cover plate, wherein the ink layer is sandwiched between the display panel and the cover plate since one would be motived to provide an added layer of protection to the device.  

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Mathew et al. 
Zhang et al. discloses a device comprising a screen assembly comprising a display panel (10); a camera module (2); a backlight module (20) stacked with the display panel and defining a mounting through hole for at least partially receiving the camera module; and a light shielding member (24) sandwiched between the backlight module and the display panel and defining a first 
Matthew et al. discloses a device comprising a front housing (26) for carrying the screen assembly, wherein the front housing and the display panel are respectively disposed on two opposite sides of the backlight module (80); and the front housing defines a receiving cavity at a position corresponding to the mounting through hole, the receiving cavity is used for receiving the camera module to limit the camera module (Fig. 8).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the device comprising a front housing for carrying the screen assembly, wherein the front housing and the display panel are respectively disposed on two opposite sides of the backlight module; and the front housing defines a receiving cavity at a position corresponding to the mounting through hole, the receiving cavity is used for receiving the camera module to limit the camera module since one would be motivated protect the screen assembly.  

Allowable Subject Matter
Claims 11-13 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications the screen assembly of claim 10, wherein the backlight module comprises a light guide plate, a metal frame, and a plastic ring, wherein the light guide plate defines a second via, the metal frame comprises a support ring received in the second via, and the plastic ring is fixedly connected with the support ring and received in the second via; the plastic ring defines an opening, the opening is served as the mounting through hole and aligned with the first through hole; and the plastic ring and the support ring cooperate with each other to limit the camera module; and the electronic device of claim 19, wherein the electronic device further comprises a sealing layer, the camera module comprises an outer housing an optical elements received in the outer housing; and the sealing layer is sandwiched between the backlight module and the front housing, and is attached to the outer housing to seal and protect the optical elements of the camera module.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294.  The examiner can normally be reached on M-F, 10 am-6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD H KIM/Primary Examiner, Art Unit 2871